Citation Nr: 1409353	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a total evaluation based individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most recently before the Board in December 2011.

The December 2011 Board decision denied the issues on appeal.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claim's (Court).  In April 2013 the Court issued a Memorandum Decision vacating the Board's December 2011 decision.

Evidence pertinent to the matters on appeal has been received subsequent to the Board's December 2011 decision.  The Veteran, through his representative, has waived initial RO consideration of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that as the record currently stands, further development, including additional VA examinations, is required to comply with the Court's directives.  

As for the issue of entitlement to an initial evaluation in excess of 10 percent for IBS, the Court's April 2013 Memorandum Decision essentially indicated that the December 2011 Board decision did not sufficiently identify evidence of abdominal distress, and did not identify and explain evidence indicating that instances of abdominal distress were more than occasional but less than "more or less constant."  The Court also indicated that the Board's December 2011 decision did not thoroughly explain why the manifestations described by the Veteran of watery stools three times a day did not indicate that the Veteran's abdominal distress was "more or less constant."  The Court indicated that "without more specific findings about what constitutes abdominal distress in the appellant's case and the frequency with which his abdominal distress occurs," the Board's discussion would not be found adequate.

Further as to the IBS increased rating issue, the Court found that that the Board's December 2011 decision did not adequately discuss an August 2007 VA examiner's report revealing that the Veteran had a history of intestinal pain and was experiencing episodes of "colicky, crampy" pain diffused throughout his abdomen that struck weekly for periods of one to two hours.  As this report is from an examination which is now nearly seven years old, an updated report is required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, the Court also found that the December 2011 Board decision's finding that there was no objective evidence that the Veteran had changed his activities of daily living because of diarrhea or incontinence was not adequately supported.  In particular, the Court found that the December 2011 Board decision should have discussed the August 2007 VA examiner's opinion that the Veteran's disorder mildly affected his ability to shop and to feed and dress himself and also moderately affected his ability to do chores, exercise, play sports, participate in other recreation, travel, and toilet.  The Veteran should be afforded an opportunity to provide objective evidence of such impairment.

The Court's April 2013 Memorandum Decision determined that the Veteran's irritable bowel syndrome claim and the matter of eligibility for TDIU under § 4.16(a) were inextricably intertwined, and remanded the matter of TDIU eligibility under § 4.16(a) for further consideration.  As for the matter of eligibility for TDIU under § 4.16(b), the Court concluded that "it is more appropriate to remand the question of whether a medical examination is warranted for further discussion than to mandate that one be provided."

Based on the foregoing, the Board finds that the Veteran should be scheduled for the appropriate VA examinations that address the medical matters raised by this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should also obtain and associate the Veteran's complete VA treatment records since September 10, 2013.

2.  The Veteran should be afforded an opportunity to identify or submit non-VA private medical evidence and to submit or identify relevant non-clinical evidence. 

3.  The Veteran should be asked to provide additional information about the occupational tasks he performed in his employment from 1984 to 1995 (his last formal employment, according to his 2005 application for TDIU) and/or a Social and Industrial Survey should be conducted if necessary to provide an adequate basis for the medical opinion requested in paragraph 5 below.  

4.  The Veteran should be afforded a VA examination to determine the severity of his service-connected IBS disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished.

The examiner should include a comprehensive history of the Veteran's symptoms (including watery stools and abdominal pain) along with a description of current frequency and severity.  The examiner should specifically state whether the Veteran has "more or less constant abdominal distress," and describe the time period (one hour, 24 hours, one week) used as the basis of that determination.  The examiner should also indicate the frequency, if any, of any involuntary bowel movements, and whether the Veteran's IBS condition necessitates wearing a pad, and if so, how often the pad is changed.  The examiner should describe objective observations or measurements related to the Veteran's symptoms and reports of symptoms.

The examiner should provide a detailed explanation of the rationale for each opinion expressed.

5.  If necessary for readjudication of the claim for TDIU, the Veteran should then be afforded the appropriate VA examination to address the combined effects on employability of the Veteran's service-connected disabilities, currently, IBS and anxiety disorder; the examiner should be provided with an updated list of the Veteran's service-connected disabilities, if service connection is in effect for more than two disabilities.  

The examiner should express an opinion as to the occupational tasks impaired by the service-connected IBS and anxiety disorder and should describe the occupational tasks the Veteran remains able to perform despite the service-connected disabilities, when considered in the absence of disorders for which service connection is not in effect, in light of the Veteran's education and occupational experience.  The examiner should explain the reasoning leading to his or her opinion.

6.  Thereafter, the RO should, based on the entire record, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


